Title: To George Washington from William Heath, 29 November 1782
From: Heath, William
To: Washington, George


                  
                     Dear General
                     Roxbury November 29th 1782
                  
                  A Cartel has inst. arrived at Boston from Quebec and has brought a number of American prisoners, there are among them several Officers and about twenty soldiers inlisted to serve during the war, I have directed Lieut. Colonel Popkin to forward the latter on to the Army to recieve your Excellencys further orders, they principally belong to Connecticut and New York, they are in extreme want of a pair of shoes cash, and without them cannot proceed on their march, I am in hopes the shoes will be in some way obtained—As the Officers I have seen are under parole, I have not been able to get any intelligence of consequence from them.
                  A Brig. has lately arrived from Spain, the master reports that the British Fleet had releived Gibralter and returned, that Several of the Spanish floating Batteries (or Gun Boats) had been destroyed by hot shot from the enemies Batterries before the arrival of the British Fleet and many men lost in them, That Our Spanish man of war of 74 Guns was taken by the Enemy, and a nother ran on shore, The Brig. passed through the combined Fleet going into the Bay of Cadiz as she came out, this news is probably true the misfortunes of our friends are to be lamented, but I hope his Catholic Majesty will now give up his long persisted in project, of reducing a post, where there has scarcely been a shadow of success, and yet the whole Spanish force both land and naval, have been constantly employed in the fruitless attempt, and without making any considerable diversion of the force of Britain—Had the force of Spain been employed with that of France against the Common enemy in those places Vulnerable, great advantage might have arrived to the common cause, and Gibralter might have been conquered in a nother quarter.
                  The Marquiss de Vaudreuils Squadron are nearly fitted for Sea, except the Ship at Portsmouth which was injured by the Lightning, The Artillery of the French Army has been embarked on Board the Fleet some Days, and the army is to march from Providence for Boston on Sunday morning next, Should any thing of consequence transpire while I am in this quarter, both inclination and duty will prompt me to give your Excellency the earliest intimations of it.  I have the honor to be with the greatest respect and warmest attachment your Excellencys most Obedient Servant
                  
                     W. Heath
                  
                  
                     P.S. Daniel Parker Esqr. of this state, with some other Gentlemen, have contracted to supply the army with provisions, the next year, I have been many years acquainted with Mr Parker, and from his disposition, abilities and attention, I think the army may promise themselves every thing they can reasonably wish under the contract.
                  
                  
                     W. Heath  
                     
                  
               